Title: To George Washington from Henry Lee, Jr., 2 February 1798
From: Lee, Henry Jr.
To: Washington, George



dear sir
Shirley feby 2d 1798

Mr Hopkins presented me with yr letter of the 25th ultimo. I learn with much surprize & chagrin that Mr Simmes has failed to pay his note—He used to be considerd as very punctual & therefore I recd his paper for a debt due to me.
Nothing but the untoward & unexpected course of fiscal concerns in this country could have produced delay in my payment of yr debt. I am pained in a great degree to hear of any inconvenience accruing to you thro me & will see you in March for the purpose of placing our negotiations in some agreable & certain train. With best wishes for yr health & happiness I remain yr true friend & Ob. Ser.

Henry Lee

